DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on Oct. 29, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US Pub: 2002/0001099) and in further view of Kobayashi et al (US Patent: 7,124,094) (Applicant disclosed reference).
Regarding claim 1, Okuda et al teaches: A print management system comprising: a terminal device that transmits a print request designating a content to be printed [p0101]; a management server [fig. 6: 100] that receives the print request to transmit a print instruction including data of the content designated by the print request [fig. 6: S610, p0102, p0103]; and a print control server [fig. 6: 101] that receives the print instruction to transmit print data including data of the content to a printing apparatus [fig. 
Okuda et al does not specify copyright of the requested print.  In the same field of endeavor, Kobayashi et al teaches: wherein the management server generates billing information indicating a price for a copyright of the content based on the print result information [col 34: lines 34-67].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to apply Okuda et al’s print job designation and billing to a copyright printing for streamlining order and charging process involved in copyright royalty.
 	Regarding claim 3, the rationale applied to the rejection of claim 1 has been Regarding claim 4, the rationale applied to the rejection of claim 3 has been incorporated herein.  Okuda et al in view of Kobayashi et al further teaches: The print management system according to claim 3, wherein the terminal device transmits the print request requesting printing of a document including the content, wherein the management server transmits the print instruction instructing printing of the document to the print control server, wherein the print control server transmits the print data including data of the document to the printing apparatus, and transmits, to the management server, the print result information including information indicating a print amount of the document printed by the printing apparatus [See claim 1 rejection, Okuda: fig. 6], and wherein the management server generates, based on the print result information, the billing information based on the print amount of the document and the number of a plurality of the contents included in the document [Okuda: figs. 26 and 27, p0153-p0157 (Contents included in a document could incorporate paper size involved, color/mono, and/or binding required.); Kobayashi: col 34: lines 51-67]. 	Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al further teaches: The print management system according to claim 1, wherein the print control server is configured to receive, from the Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al in view of Kobayashi et al further teaches: The print management system according to claim 1, wherein the management server transmits information indicating a plurality of the contents that is configured to be designated as contents to be print and information indicating a copyright royalty set for each of the contents [Okuda: p0064, p0068; Kobayashi: col 34: lines 34-67], and wherein when receiving a designation of the contents to be printed, the terminal device displays information indicating the copyright royalty set for each of the contents [Okuda: figs. 14-20; Kobayashi: col 49: lines 9-18, col 50: lines 49-56].

Claims 7 and 8 have been analyzed and rejected with regard to claim 1.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US Pub: 2002/0001099) and Kobayashi et al (US Patent: 7,124,094) (Applicant disclosed reference); and in further view of Nuggehalli et al (US Pub: 2021/0081153). 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al in view of Kobayashi et al does not specify .

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674